NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kerrie Laba on 19 March 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  (Currently Amended) A method of assembling a first part made from a metal and a second part, comprising the following steps: 
-   providing a first part made from metal and comprising an assembly surface, and a second part, said second part comprising at least one through orifice, wherein the second part has a first surface parallel to an xy-plane and in contact with the assembly surface and a second surface parallel to and opposite the first surface, and wherein the at least one through orifice is delimited by a contour that forms a wall surface extending from the first surface to the second surface, and wherein the contour of the at least one through orifice is rectangular in the xy-plane;

-	positioning a metal connecting part on the at least one through orifice of the second
part to cover said at least one through orifice across from the assembly surface of the first part, part of the second part comprising said at least one through orifice extending between the assembly surface and said metal connecting part, and wherein the metal connecting part has an outer face and an inner face opposite the outer face, 
-	wherein the inner face includes a bottom surface portion to be welded to the assembly surface of the first part, a peripheral surface portion configured to come into contact with the contour of the wall surface of the at least one through orifice in the second part, and a surface portion that is to come into contact with the second surface of the second part, and wherein the bottom surface portion comprises a flat surface that extends from one side of the peripheral surface portion to an opposite side of the peripheral surface portion, and wherein the peripheral surface portion extends from the bottom surface portion to the surface portion along an entirety of the wall surface, and projecting the metal connecting part and/or the assembly surface on one another to obtain high-speed plating of the metal connecting part and the assembly surface on one another and to obtain welding between the metal connecting part and the assembly surface, the metal connecting part and/or the assembly surface being projected on one another at a speed greater than or equal to 150 meters per second, and wherein the metal connecting part is welded at the bottom surface portion to the assembly surface, the peripheral surface portion is in contact with the contour of the wall surface of the at least one through orifice,  and the outer face is a free surface having reliefs forming hook spurs, and
-	wherein, after welding, the bottom surface portion is parallel to and in direct contact with the assembly surface, the peripheral surface portion is parallel to and in direct contact with the contour of the wall surface of the at least one through orifice, the surface portion is parallel to and in direct contact with the second surface of the second part, and wherein an entirety of the peripheral surface portion is perpendicular to the bottom surface 

9.  (Currently Amended) An assembly comprising:
-  a first part made from metal and having an assembly surface;
- a second part having a first surface parallel to an xy-plane and in contact with the assembly surface and a second surface parallel to and opposite the first surface, and the second part including at least one through orifice that is delimited by a contour that forms a wall surface extending from the first surface to the second surface, and wherein the contour of the at least one through orifice is rectangular in the xy-plane; 
- a connecting part made from metal, and wherein the connecting part has an outer face and an inner face opposite the outer face, 
wherein the inner face includes a bottom surface portion to be welded to the assembly surface of the first part, a peripheral surface portion configured to come into contact with the contour of the wall surface of the at least one through orifice in the second part, and a surface portion that is to come into contact with the second surface of the second part, and wherein the bottom surface portion comprises a flat surface that extends from one side of the peripheral surface portion to an opposite side of the peripheral surface portion, and wherein the peripheral surface portion extends from the bottom surface portion to the surface portion along an entirety of the wall surface;
wherein at least part of the second part is arranged on the assembly surface of the first part such that the at least one through orifice extends across from said assembly surface, and wherein the connecting part is positioned on the at least one through orifice of the second part to cover said at least one through orifice across from the assembly surface of the first part, part of the second part comprising said at least one through orifice extending between the assembly surface and said connecting part;
wherein the connecting part and/or the assembly surface are projected on one another to obtain high-speed plating of the connecting part and the assembly surface on one another and to obtain welding between the connecting part and the assembly surface, the connecting part and/or the assembly surface being projected on one another at a speed greater than or equal to 150 meters per second; 

wherein the connecting part is welded at the bottom surface portion to the assembly surface, the peripheral surface portion is in contact with the contour of the wall surface of the at least one through orifice,  and the outer face is a free surface having reliefs forming hook spurs; and
wherein the bottom surface portion is parallel to and directly welded to the assembly surface, the peripheral surface portion is parallel to and in direct contact with the contour of the wall surface of the at least one through orifice, the surface portion is parallel to and in direct contact with the second surface of the second part, and wherein an entirety of the peripheral surface portion is perpendicular to the bottom surface portion, the entirety of the peripheral surface portion is perpendicular to the surface portion, and the surface portion and the bottom surface portion are parallel to each other.

**End of Amendments**


Response to Arguments
Applicant’s arguments, see remarks, filed 09 March 2021, with respect to the rejection of claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1, 9, and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-11, 14-15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of independent claims 1 or 9.
Claims 1 and 9 require a specific orientation of a first part, second part, and a metal connecting part resulting in the arrangement of Applicant’s Figure 2.  In the prior art, some references taught a first/second/connecting part that are welded together (See KRIESE (DE102011006364), JENS (DE102011051639), Racineux (US10611094), and CN105014224B (Foreign Reference 2 on IDS dated 27 April 2018)) and some references taught the use of hook spurs with sheets/plates (See HATCH (US4881997), HATCH (US4933224), and CHENG (US7927681)), yet the references failed to disclose these features in combination with a rectangular contour of the through orifice in the x-y plane and full surface contact of the connecting part with the interior surfaces in the orifice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2021